DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 08/18/2022, with respect to claims 1-5 and 7-13 have been fully considered and are persuasive.  The rejection of claims 1-5 and 7-13 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Attorney Douglas Link (Reg. No. 68,949) on 09/01/2022.
The amendment filed on August 18, 2022 has been considered and entered.
The instant examiner’s amendment is directed to said entered amendment.

The application has been amended as follows:
IN THE CLAIMS
Replace the following claims:
Claim 1. (Currently Amended) A method for micro-credential accreditation, comprising: receiving a text submission from an applicant device describing an event the applicant experienced, the text submission including (a) a selected response to one or more selectable prompts and (b) input text; 
generating a compiled submission, the compiled submission including a text string, a first portion of the text string corresponding to the selected response and a second portion of the text string including the input text;
processing the compiled submission with a predictive model to fit at least one micro- credential to the compiled submission, the micro-credential at least partially qualifying the applicant for credit from an accreditor, the processing the compiled submission including applying the compiled submission to a plurality of different prediction models each generating a list of fit micro-credentials, and implementing a consensus algorithm to develop a subset list of one or more micro-credential from each list of fit micro-credentials;
outputting the at least one micro-credential from the subset list.

Claim 7. (Currently Amended) The method of claim 1, wherein generating the compiled submission further comprises generating a processed submission by: 
removing gibberish text within the text submission; 
standardizing text within the text submission; 
removing white space within the text submission; 
removing stop-words within the text submission; 
stemming individual words or phrases within the text submission; and, 
performing lemmatization on the words or phrases within the text submission; 
wherein said processing the compiled submission includes processing the processed submission.  

Claim 8. (Currently Amended) The method of claim 1, wherein generating the compiled submission further comprises generating a processed submission by identifying a term frequency inverse document frequency (TD-IDF) matrix from the received text submission; wherein said processing the compiled submission includes processing the TD-IDF matrix.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search for patent publication prior art references in PE2E Search and non-patent literature prior art references in Google Scholar, IEEE Xplore and STIC has been conducted, and the prior art made of record does not fairly teach or suggest teaching the subject matter as described by the combination of limitations recited in independent claim 1. Thus, the independent claim is allowed, and the dependent claims being definite, further limiting, and fully enabled by the specification are also allowed.  Claims 1-5 and 7-13 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations as disclosed by the independent claims of the instant invention:   

Abts (US 2015/0242979): classifying and managing structured learning units; 
Cucerzan (US 2013/0268519): using a verification engine to retrieve supporting and/or contradictory evidence for analysis of an input statement; 
Fanberg (US 2020/0250242): selecting, filtering, and displaying electronic medical records on a screen; 
Gupta (US 2021/0233008): accessing, organizing, categorizing, and using a diverse set of historical data, generally for providing insight into operations; 
Kadiyala (US 2021/0089667): implementing a data classification technique using machine learning and metadata to categorize personally identifiable information (PII) data; 
Lee (US 2021/0319333): detection and isolation of bias in predictive machine-learning model; 
Mroueh (US 2020/0342361): inputting a set of models that predict different sets of attributes, determining a source set of attributes and a target set of attributes using a barycenter with an optimal transport metric, and determining a consensus among the set of models whose predictions are defined on the source set of attributes.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166